CLEMENS, Senior Judge.
Defendants’ appeal challenges jurisdiction in the associate circuit court. They contend that court erred in denying their motion for trial in the circuit court. We agree.
Plaintiff corporation had filed its action for $2,227 in the associate circuit court. This under § 478.250.2, RSMo (1978) which provides that such a case for less than $5,000 “shall be heard and determined under civil practice and procedure applicable before associate circuit judges hearing and determining cases.... ”
The associate circuit court lost jurisdiction when before trial defendants’ counsel moved for transfer to the circuit court. § 478.250.2. As in Nicolai v. Faille-Talayna Pizza, Inc., 657 S.W.2d 279[1-3] (Mo.App.1983):
Only persons aggrieved by a jury verdict or a decision in a court tried case before a judge on assignment may appeal to the appropriate appellate court. § 512.180.-2.... As plaintiff has no statutory right to appeal from the associate circuit court *5in a court tried case the appeal is dismissed.
Appeal dismissed and remanded with instructions to transfer the case to circuit court.
DOWD, P.J., and CRANDALL, J., concur.